Citation Nr: 0527973	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-27 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left ankle sprain, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected reflex sympathetic dystrophy of the left 
lower leg and foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to February 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in May 2004.  A transcript of that 
hearing is associated with the claims file.  

The issues of entitlement to an increased rating for reflex 
sympathetic dystrophy of the left lower leg and foot and 
entitlement to TDIU are addressed in the REMAND portion of 
this decision and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran is presently receiving the maximum schedular 
rating for limitation of motion of the left ankle with no 
evidence of ankylosis.  

2.  The evidence does not demonstrate that the veteran's left 
ankle disability is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate II, 
4.71a, Diagnostic Code 5271 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left ankle sprain, currently 
evaluated as 20 percent disabling.

The veteran seeks an increased disability rating for 
residuals of a left ankle sprain.  As noted in the 
Introduction, the issues of entitlement to an increased 
rating for reflex sympathetic dystrophy of the left lower leg 
and foot and entitlement to TDIU are the subjects of a Board 
remand.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2004 Statement of the Case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in April 
2003 and July 2004, with copies to representative then of 
record and his attorney, which were specifically intended to 
address the requirements of the VCAA.  The letters enumerated 
that in order to be entitled to an increased rating the 
evidence must show that the service-connected disability has 
gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO notified the veteran: "We will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [   ] We will also assist you by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
See the April 16, 2003, page 3.  The July 2004 VCAA letter, 
the RO notified the veteran that VA was responsible for 
getting "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the July 27, 2004, page 4.  The RO also informed the 
veteran that VA will make reasonable efforts to get 
"Relevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2003 and July 2004 VCAA letters each 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the July 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the July 27, 2004 letter, page 2 (emphasis as in 
original).  

The Board therefore finds that the April 2003 and July 2004 
letters, and the June 2004 SOC properly notified the veteran 
and his attorney of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letters 
requested a response within 30 days (the July 2004 requested 
a response within 60 days), they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
July 2004 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in April 2003, prior to the initial adjudication of 
this claim by rating decision in August 2003.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his attorney have not identified 
any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  As previously 
noted, the veteran testified before a Decision Review Officer 
at the RO in May 2004.  His attorney submitted written 
argument in support of his claim in January 2005.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004). 

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], a maximum 
20 percent disability rating is assigned for marked 
limitation of motion in the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004). 

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2004).

The Board notes that the only diagnostic code which allows 
for a higher rating is Diagnostic Code 5270 which applies to 
ankylosis of the ankle.  Under this code, a 30 percent 
evaluation is warranted if for plantar flexion between 30 and 
40 degrees or dorsiflexion between 0 and 10 degrees.  A 40 
percent evaluation is warranted for plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Analysis

The veteran seeks an increased disability rating for his 
service-connected left ankle disability.  

Assignment of diagnostic code

The veteran's service-connected left ankle disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 [ankle, limitation of motion of] (2004). 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5271 is the most 
appropriate diagnostic code by which to evaluate his left 
ankle disability.  The veteran has not suggested that any 
other diagnostic code would be more appropriate to his left 
ankle disability.  

There is no indication of the existence of ankylosis or any 
other symptomatology which would warrant consideration of the 
assignment of another diagnostic code.
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The June 2003 VA general 
medical examination noted full range of motion, albeit 
painful, of the left ankle.  Because the veteran is able to 
move his left ankle, by definition it is not immobile.  
Therefore, ankylosis is not shown.

Schedular rating

The veteran is currently assigned the maximum disability 
rating available under Diagnostic Code 5271, 20 percent.

DeLuca considerations

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5271, DeLuca considerations are inapplicable.

Extraschedular evaluation

In essence, the veteran is seeking an increased disability 
rating on an extraschedular basis.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the June 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  See 
VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

The record does not show that the veteran has required any 
hospitalizations related to his left ankle after his 
separation from service.  Moreover, there is no evidence of 
an exceptional or unusual clinical picture, or of any other 
factor which would allow for the assignment of an 
extraschedular rating.  

Specifically with respect to the matter of marked 
interference with employment, the claims folder contains no 
evidence that the veteran's left ankle disability markedly 
interferes with his ability to work.  Indeed, submissions 
from the veteran and his attorney make it clear that it is 
their contention that pain associated with the service-
connected reflex sympathetic dystrophy of the left lower leg 
and foot prevents him from working.  They do not argue that 
his left ankle disability has markedly interfered with 
employment.  [The issues of entitlement to an increased 
rating for reflex sympathetic dystrophy of the left lower leg 
and foot and entitlement to TDIU are being remanded.]

In short, the veteran has demonstrated nothing in the way of 
an exceptional or unusual disability picture which would call 
for referral of this case for an extraschedular rating.  The 
medical evidence of record shows that he has complaints of 
pain and some limitation of motion.  This is reflected in the 
20 percent rating which is currently assigned, which is the 
maximum schedular rating available.
As the Board noted above, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2004). 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  Thus, while in no way 
diminishing the impact that the disability has on the 
veteran's life style in general, the Board finds nothing in 
the record which may be termed exceptional or unusual so as 
to warrant consideration of an extraschedular rating.

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected left 
ankle disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, referral of this issue to 
appropriate VA officials for extraschedular consideration is 
not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left ankle disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for residuals 
of a left ankle sprain is denied. 


REMAND

2.  Entitlement to an increased disability rating for 
service-connected reflex sympathetic dystrophy of the left 
lower leg and foot, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to TDIU. 

Reasons for remand

VA examination 

The record reflects that the veteran was afforded VA 
examinations in June 2003.  During his May 2004 hearing, the 
veteran testified regarding increased symptomatology since 
that time.  He indicated that the pain is so bad sometimes 
that "he's willing to cut his leg off."  

In this regard, VA's General Counsel has indicated that when 
it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1Vet. App. 121 (1991).  
In addition, the veteran maintains that the EMG reports 
collected by VA do not reflect the real diagnosis of his 
condition because they put the electrodes in the wrong spot.  
The Board notes that the June 2003 VA neurological 
examination did not include EMG studies.  

Regarding the TDIU claim, the Board notes that a medical 
opinion regarding his employability has not been sought.  
Hence, the Veterans Benefits Administration (VBA) should 
obtain a medical opinion as to whether the veteran's service-
connected disabilities, alone, render him unable to obtain or 
retain substantially gainful employment.

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA should schedule the veteran for a 
VA neurological examination to determine 
the current severity of the service-
connected reflex sympathetic dystrophy of 
the left lower leg and foot.  All 
indicated tests should be performed and 
all findings must be reported.  The 
examiner should provide an opinion as to 
whether the service-connected reflex 
sympathetic dystrophy of the left lower 
leg and foot, alone or in combination 
with the service-connected left ankle 
disability, precludes the veteran from 
securing and following substantially 
gainful employment.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  

2.  Thereafter, VBA should readjudicate 
the issues of the veteran's entitlement 
to an increased rating for reflex 
sympathetic dystrophy of the left lower 
leg and foot and entitlement to TDIU.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


